EXHIBIT IMMEDIATE RELEASE October 29, 2008 QUAINT OAK BANCORP, INC. ANNOUNCES THIRD QUARTER EARNINGS Southampton, PA – Quaint Oak Bancorp, Inc. (the “Company”) (OTCBB: QNTO) the holding company for Quaint Oak Bank, announced today that net income for the quarter ended September 30, 2008 was $123,000, or $0.10 per basic share, compared to $182,000, or $0.14 per basic share for the same period in 2007.Net income for the nine months ended September 30, 2008 was $367,000, or $0.29 per basic and diluted share compared to $354,000 for the same period in 2007.Earnings per share for the nine months ended September 30, 2007 is not meaningful as the Company’s initial public offering was not completed until July 3, 2007. Robert T.
